Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159854                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re KENDAL TRENT FREEMAN, M.D.                                                                     Richard H. Bernstein
  _________________________________________                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  BUREAU OF PROFESSIONAL LICENSING,
           Petitioner-Appellee,
  v                                                                 SC: 159854
                                                                    COA: 346594
                                                                    Bd of Medicine: 43-17-148408
  KENDAL TRENT FREEMAN, M.D.,
           Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 20, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           t0420
                                                                               Clerk